Citation Nr: 0500166	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-17 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to an effective date earlier than February 15, 
2000 for a grant of service connection for post-traumatic 
stress disorder (PTSD), to include whether there was clear 
and unmistakable error (CUE) in a November 1993 rating 
decision that denied service connection for PTSD.



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that granted service 
connection for post-traumatic stress disorder (PTSD) 
effective February 2000.  Appellant contends that he should 
have an earlier effective date because an earlier claim for 
PTSD, submitted in April 1993, was denied by a rating 
decision that he asserts was clearly and unmistakably 
erroneous.  Appellant therefore contends that service 
connection for PTSD should be effective as of 1993.

Appellant and his wife testified before the undersigned 
Veterans Law Judge in a videoconference in November 2004.  A 
transcript of that testimony has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter has been certified to the Board on the issue of 
entitlement to an earlier effective date for a grant of 
service connection for PTSD.  The statement of the case 
contains laws, regulations, and discussions concerning the 
final prior ratings and the reopening of the claim.  There 
is, in that document, no discussion of CUE.  

There is of record a September 2000 rating that addressed the 
CUE issue and found that there was no CUE in the November 
1993 rating action that denied service connection for PTSD.  
The veteran timely disagreed with that action.  

After a notice of disagreement has been filed, a statement of 
the case is to issue.  See Manlincon v. West 12 Vet. App. 238 
(1999).  In this case, there has been no consideration of 
this issue in a statement of the case.

At the hearing before the undersigned, and in other written 
correspondence to the VA, the veteran, through his 
representative has contended that there was CUE which should 
result in an earlier effective date.  As such, it is clear 
that consideration of the issue is indicated.  The effective 
date issue cannot be addressed without consideration of the 
CUE part of the issue.  The Board is unable to correct the 
deficiency.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

Due process would suggest that without being provided with 
applicable laws and regulations, the parties may not be 
afforded an opportunity to present the best evidence or 
argument in support of the claim.  Thus additional 
development is needed.

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should readjudicate the CUE issue 
based on the evidence and argument added 
to the record since the September 2000 
rating action on CUE.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a statement of the case 
on the CUE issue.  That document should 
include all pertinent laws and 
regulations and a standard as to the 
information and evidence needed to find 
CUE.  The veteran and his representative 
should then have opportunity to respond 
thereto.  A SUBSTANTIVE APPEAL MUST BE 
SUBMITTED AS TO THIS ISSUE FOR THE BOARD 
TO HAVE JURISDICTION OF THIS ISSUE.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




